Citation Nr: 0006351	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from September 1977 through 
August 1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue of entitlement to a 70 percent disability 
evaluation for schizophrenia has been obtained.

2.  The veteran's schizophrenia is manifested by auditory and 
visual hallucinations, suicidal ideation, depression, an 
intermittent inability to maintain personal hygiene, 
difficulty with remote and short term memory, poor attention, 
poor concentration, difficulty sleeping, isolation, an 
argumentative demeanor, poor interpersonal relationships with 
family members, anxiety, and irritability.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 
9205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to a 70 percent disability evaluation, to reflect 
more accurately the severity of the veteran's schizophrenia 
symptomatology.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Based on the 
veteran's contention, the Board finds that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The Board also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the claim's equitable 
disposition. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability evaluation may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (1999).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for schizophrenia by rating 
decision dated April 1979.  In that same rating decision, the 
RO assigned the veteran a 100 percent temporary total 
disability rating from February 1979 for a period of 
hospitalization and a 50 percent disability rating for 
schizophrenia effective from April 1979.  Thereafter, the 
veteran's 50 percent disability rating was continued through 
October 1990, with intermittent temporary total disability 
ratings for hospitalizations.  By rating decision dated July 
1994, the veteran's rating was reduced to 30 percent with an 
effective date of October 1994.  By rating decision dated 
February 1998, the RO continued the veteran's 30 percent 
disability evaluation.  In response to this rating decision, 
the veteran filed a timely notice of disagreement and a 
substantive appeal, giving rise to the current appeal.  
During the pendency of this appeal, in a rating decision 
dated February 1999, the RO increased the veteran's 
disability evaluation to 50 percent.  In an Informal Hearing 
Presentation submitted on the veteran's behalf in February 
2000, the veteran's representative argued that the veteran's 
symptomatology warrants a 70 percent disability evaluation.  

The RO evaluated the veteran's schizophrenia as being 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9205 (1999).  Disorders under DC 9205 
schizophrenia, residual type; other and unspecified types are 
to be rated as chronic adjustment disorders using the 
criteria set forth in DC 9440.  Pursuant to DC 9440, a 50 
percent disability evaluation is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The evidence of record shows that the veteran was first 
diagnosed with schizophrenia in February 1979 during a 
hospitalization at a VA facility.  At that time, his 
schizophrenia was manifested by generalized hostility, marked 
depressive signs, poor capacity for interpersonal relations, 
paranoid ideation, distrust, and poor impulse control.

From October 1979 through March 1994, the veteran was 
hospitalized on five occasions and afforded five VA 
examinations.  During this time, examiners and physicians 
described the veteran's schizophrenia as chronic (October-
November 1979, July 1981, December 1982, April-May 1983, and 
June 1990).  They based their findings on objective symptoms 
and subjective complaints consistently exhibited or reported 
by the veteran during this time period.  Objective symptoms 
consistently noted from October 1979 to March 1994 include: 
social isolation, thought disorder precluding normal 
functioning, anxiety, impulsive behavior, flat affect, 
depressed mood, delusions, sleep difficulty, anger, and poor 
insight, reasoning and judgment.  Subjective symptoms 
consistently reported by the veteran during this time period 
include: aggressive thoughts and behavior, beliefs that 
people were talking about him behind his back and thoughts 
that he was being followed, beliefs that he was getting 
messages from the television, difficulty concentrating, 
insomnia, feeling confused, feeling as though he had lost his 
feelings, anxiety, depression, suicidal ideation, and 
isolation.  

In addition to being diagnosed with schizophrenia during this 
time period, the veteran was also diagnosed with an avoidant 
personality disorder (February 1981), drug and alcohol 
dependence (February 1981, January 1990, June-September 
1990), passive aggressive personality disorder (March 1982, 
January 1990), dysthymic disorder (July-September 1990) and 
manic depressive illness (March 1994).

From November 1997 through August 1998, the veteran was 
afforded two VA examinations, a personal hearing before the 
RO in Cleveland, Ohio and he continued to receive ongoing 
outpatient treatment for schizoaffective disorder.  During 
the VA examinations, the veteran subjectively complained of 
seeing shadows and hearing people calling his name.  He also 
complained of having suicidal thoughts, (with the last 
suicide attempt being made in 1991), feelings of 
suspiciousness and depression.  

In November 1997, a VA examiner noted objectively that the 
veteran had a flat affect, good insight and judgment.  The 
veteran was oriented to time, place and person and his memory 
was intact for past and recent events.  The veteran was 
diagnosed with bipolar disorder in remission, alcohol 
dependence in remission and assigned a Global Assessment of 
Functioning (GAF) score of 65.

During a June 1998 personal hearing held before the RO in 
Cleveland, Ohio, the veteran testified that he was last 
employed in December 1996.  He stated that he was unable to 
maintain employment, because he could not handle the 
pressure.  Since that time, he has worked unsuccessfully with 
the unemployment office to locate a position within his 
abilities.  The veteran testified that he does not have any 
hobbies, friends, or belong to any social groups.  He spends 
most of his time watching television and pacing around the 
house.  He indicated that he is unable to sit and watch more 
than 15 minutes of television at a time.  Additionally, the 
veteran stated that he is unable to be around his family for 
more than 10 to 15 minutes, because he does not like to have 
long conversations with anyone.  The veteran stated that he 
avoids crowds and leaves his house twice a month to shop for 
food.  He indicated that when he shops, he does so quickly, 
because he does not want to be around crowds.  In summary, 
the veteran indicated that he generally feels depressed and 
alone and he does not want to live.  

An August 1998 VA examination report reflects slightly worse 
objective findings.  Specifically, the examiner noted the 
following: the veteran was unkempt, slovenly dressed, and had 
some body odor, pressured speech, abortive persecutory 
ideation regarding people who intend to harm him, suicidal 
ideation, auditory and visual hallucinations, difficulty with 
remote memory in terms of poor sequencing and recalling names 
of medications, impaired short term memory, poor problem 
solving abilities, poor attention, intrinsically poor 
concentration, concrete and bizarre responses to problem 
analogies and interpretations, and it was noted that his 
judgment and insight of himself was that he is on the streets 
and "stressed out."  The examiner diagnosed the veteran 
with schizophrenia, undifferentiated type, and a prior 
history of alcohol and marijuana abuse.  He was assigned a 
current GAF score of 43, with a score for the previous year 
of 45.  

VA outpatient treatment records from September 1997 through 
August 1998 show that the veteran was seen frequently by VA 
physicians and a clinical social worker and was diagnosed 
variously with bipolar disorder I and schizoaffective 
disorder.  The veteran was noted to complain of the 
following: auditory and visual hallucinations consisting of 
seeing shadows and thinking that his name was being called 
(October-November 1997, January 1998, March-May 1998) 
(November 1997); suicidal thoughts (October 1997, March 
1998); difficulty sleeping (October 1997, January 1998, 
April-June 1998); isolation and no social activity (January 
1998, April 1998), and feeling like arguing with people 
(March 1998).  The veteran also complained of having 
difficulty getting along with his daughter (October-December 
1997, January 1998) and of arguing with one of his brothers 
(March 1998).  Objectively, the veteran was noted to be 
depressed, angry, to have a dysphoric mood, anxiety, and to 
be irritable (November-December 1997, January 1998, May-June 
1998).  

From November 1997 through August 1998, the veteran was 
assigned the following GAF scores: 45 and 50 (November 1997), 
50 (December 1997), 51 and 40 (January 1998), 40 (March-May 
1998), 30 (May 1998), 40 (June-July 1998) and 45 (August 
1998).  While these scores are a global assessment and are 
attributable not only to the veteran's schizoaffective 
disorder, but also to bipolar disorder, depression, and mild 
psychosis, they are indicative of a pattern of worsening 
symptomatology.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (1999), GAF scores falling 
between 31 and 40 are indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  GAF scores falling between 41-50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  The 
veteran's most recent GAF scores are fairly evenly 
distributed, having received four GAF scores falling between 
31-40, four GAF scores falling between 41-50 and two higher 
GAF scores falling between 51-60 and 61-70.  The veteran's 
most recent scores, from the August 1998 VA examination 
report and an August 1998 VA outpatient treatment record are 
43 and 45 respectively.  These scores are indicative of 
serious symptoms, but the Board notes again that these scores 
are global and were assigned based on symptoms of 
schizophrenia, and depression.     

While the evidence shows that the veteran has disabilities 
other than schizophrenia, and while his symptomatology waxes 
and wanes, it is clear that the most recent VA examination 
report (August 1998) shows that the veteran carries a 
diagnosis of schizophrenia undifferentiated type.  Since the 
February 1998 rating decision continuing the veteran's 30 
percent disability evaluation, the veteran's schizophrenia 
has been manifested by auditory and visual hallucinations, 
suicidal ideation, depression, an intermittent inability to 
maintain personal hygiene, difficulty with remote and short 
term memory, poor attention, poor concentration, difficulty 
sleeping, isolation, an argumentative demeanor, poor 
interpersonal relationships with family members, anxiety, and 
irritability.  

The record specifically shows that the veteran has had 
difficulty getting along with his daughter and brother, and 
he is generally isolated and without friends.  Further, the 
evidence demonstrates that the veteran is not socially active 
and that he spends most of his time alone, watching 
television or pacing around his house.  Thus, the veteran has 
been shown to have serious social impairment.
The evidence of record reveals that the veteran was last 
employed in 1996, and by the veteran's own report, he is 
unable to maintain employment due to his inability to 
concentrate and follow directions.  However, the veteran 
testified that he continues to seek employment.  The evidence 
does not contain a medical opinion that the veteran is 
unemployable, but by virtue of the fact that the veteran has 
been shown to have poor problem solving skills, an impaired 
memory and impaired ability to concentrate, the Board 
observes that this symptomatology could reasonably be 
construed to constitute serious occupational impairment. 

Accordingly, the Board concludes that the evidence of record 
supports a finding that the veteran has serious, but not 
total impairment of his social and industrial abilities.  He 
also has delusions and hallucinations, an intermittent 
inability to maintain personal hygiene, impaired problem 
solving skills, impaired memory and impaired ability to 
concentrate, depression, suicidal ideation, difficulty 
sleeping, isolation, an argumentative demeanor, poor 
interpersonal relationships with family members, anxiety, and 
irritability.  The veteran has not been shown to have total 
occupational and social impairment, grossly inappropriate 
behavior, to be in persistent danger of hurting himself or 
others, to be disoriented to time or place, or to have memory 
loss for names of close relatives, his own occupation or his 
own name.  As such, the Board concludes that the veteran's 
disability picture is more nearly approximated by a 70 
percent disability evaluation under DC 9205 and the veteran's 
is entitled to an increased disability evaluation. 

ORDER

A 70 percent disability evaluation for schizophrenia is 
granted, subject to the criteria which govern the payment of 
monetary awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

